DLD-120                                                      NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 12-4261
                                        ___________

                        PETER M. SINCLAIR; SALLY SINCLAIR

                                              v.

                   CITI MORTGAGE, INC., Dallas, TX; Columbus, OH;
                   Ofallow, MO; and all its affiliates and other locations

                                PETER M. SINCLAIR,
                                              Appellant
                        ____________________________________

                      On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 5:12-cv-00773)
                       District Judge: Honorable William H. Yohn
                       ____________________________________

                         Submitted for Possible Summary Action
                    Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    February 14, 2013
                Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                              (Opinion filed: March 15, 2013)
                                        _________

                                         OPINION
                                         _________

PER CURIAM

      Peter M. Sinclair, proceeding pro se, appeals from an order of the United States District

Court for the Eastern District of Pennsylvania dismissing his complaint pursuant to Fed. R.
Civ. P. 12(b)(6) for failure to state a claim. Because this appeal does not present a substantial

question, we will summarily affirm the District Court‟s order. See 3d Cir. L.A.R 27.4; I.O.P.

10.6.

                                                I.

        In May 2007, Sinclair and his wife (collectively, “the Sinclairs”) obtained a loan from

Wilmington Finance, Inc. and executed a mortgage securing the loan against their residence.

Around November 2009, the Sinclairs contacted Citi Mortgage, Inc. (“Citi”), their loan

servicer, seeking a loan modification under the federally-regulated Home Affordable

Modification Program (“HAMP”), a foreclosure mitigation program managed jointly by the

Department of the Treasury and the Department of Housing and Urban Development.

According to Sinclair, Citi delayed and stalled the consideration of their HAMP application.

        The Sinclairs filed their complaint in February 2012, alleging that Citi‟s conduct

violated their civil rights and demanding compensation under the “government whistleblower

program.” On April 30, 2012, Citi filed a motion to dismiss for failure to state a claim. The

Sinclairs did not respond, but filed a “Notice” requesting that the District Court either transfer

their case to the Central District of California for inclusion in multi-district litigation (“MDL”)

or deny the motion to dismiss and treat the matter as a class action. On November 7, 2012, the

District Court granted Citi‟s motion to dismiss, denied the Sinclairs‟ request to transfer, and

dismissed the Sinclairs‟ complaint with prejudice. Sinclair timely filed this appeal.

                                                II.

        We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291 and exercise plenary

review over the District Court‟s dismissal order. See Allah v. Seiverling, 229 F.3d 220, 223

                                                2
(3d Cir. 2000). To survive dismissal pursuant to Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to „state a claim to relief that

is plausible on its face.‟” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). This Court affirms a district court‟s dismissal

for failure to state a claim “only if, accepting all factual allegations as true and construing the

complaint in the light most favorable to the plaintiff, we determine that the plaintiff is not

entitled to relief under any reasonable reading of the complaint.”          McGovern v. City of

Philadelphia, 554 F.3d 114, 115 (3d Cir. 2009). We may affirm the District Court on any basis

supported by the record. Brightwell v. Lehman, 637 F.3d 187, 191 (3d Cir. 2011) (citations

omitted).

                                                III.

       We agree with the District Court that the Sinclairs‟ complaint failed to state a claim.

First, the District Court correctly noted that the HAMP does not provide a private right of

action. See Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 559 n.4 (7th Cir. 2012) (noting

that “HAMP does not create a private federal right of action for borrowers against servicers”).

Furthermore, although the Sinclairs ask for relief under the “government whistleblower

program,” they never alleged entitlement to relief under a specific whistleblower protection

statute. We agree that no whistleblower statute would apply here, as the Sinclairs are not

employed at Citi, do not allege retaliation, and are not attacking the practices of a

governmental entity.

       Furthermore, the District Court correctly denied the Sinclairs‟ request to have their case

transferred to the Central District of California for inclusion in MDL. Such requests must be

                                                 3
filed with the judicial panel on MDL itself, see 28 U.S.C. § 1407(c)(ii); therefore, the District

Court lacked authority to grant the Sinclairs‟ request. Likewise, the District Court properly

declined to treat the Sinclairs‟ case as a class action, as “one pro se litigant cannot represent

another,” Nocula v. UGS Corp., 520 F.3d 719, 725 (3d Cir. 2008) (citing 28 U.S.C. § 1654);

see also Oxendine v. Williams, 509 F.2d 1405, 1407 (4th Cir. 1975) (noting that “it is plain

error to permit [a litigant] who is unassisted by counsel to represent his fellow [plaintiffs] in a

class action.”).

                                               IV.

       For the foregoing reasons, no substantial question is presented and we will affirm the

judgment of the District Court.1 See 3d Cir. L.A.R. 27.4; I.O.P. 10.6. We deny as moot

Sinclair‟s motions for appointment of counsel and his motion for an extension of time to file a

response to the Clerk‟s letter advising of possible summary action.




1
  The District Court declined to provide the Sinclairs with leave to amend their complaint
before dismissing it with prejudice. We conclude that this decision was not in error, because
we do not see how any amendment to their complaint would save the Sinclairs‟ claims. See
Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002) (noting that a court should
not dismiss pro se complaints without granting leave to amend unless “amendment would be
inequitable or futile”).
                                                4